DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claims 1-8 and 10-20 are interpreted under 35 USC 112(f) because they use generic place holders a first acquiring unit, a first evaluation unit, a first creating unit, a second acquiring unit, a second evaluation unit, a second creating unit, a third creating unit, an output unit, a scene name acquiring unit, a first learning unit, a content acquiring unit,  a content ID creating  unit,  a second learning unit, a receiving unit, a determination unit, a query unit coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 9 is interpreted under 35 USC 112(f) because they use multiple “process for“ coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Applicant provided the hardware support for the generic place holder ( a server element 2 in Fig 4B) or processes in “[0086] FIG. 4B is a schematic diagram illustrating an exemplary function of the management server 2.  The management server 2 includes a first acquiring means 201, a first evaluation means 202, a first creating means 203, a second acquiring means 204, a second evaluation means 205, a second creating means 206, a third acquiring means 207, an output means 208, a scene ID creating unit 209 having a scene name acquiring means, a scene ID creating means, and a first learning means, and a content ID creating unit 210 having a content acquiring means, a content ID creating means, and a second learning means.  The management server 2 is connected to the scene model database 3, the content model database 4, and the content information database 5.  Note that each function of FIG. 4B is implemented as the CPU 101 executes a program stored in the storage unit 104 or the like by using the RAM 103 as a work area.  In addition, each function may also be controlled, for example, on the basis of artificial intelligence.  Here, the "artificial intelligence" may be based on any artificial intelligence technique known in the art.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


a first acquiring unit configured to acquire first image information from the user terminal; (“[0007] In embodiments a captured image is automatically processed to attempt to identify persons portrayed therein.”)
a scene model database configured to store past first image information acquired in advance, scene information containing a scene ID associated with the past first image information, and a scene relevance having at least three or more levels between the past first image information and the scene information; (“ [0065] If at decision block 160 the user has confirmed a best guess identification of scene information then in an embodiment the best guess identification is stored as a tag for the captured image 162.  In an embodiment any relevant tag information stored with prior images, scene element features and/or classifiers depicting the confirmed scene information is also stored as 
a tag for the captured image 162.”)
Venkitaraman  ( US patent 20140009476 ) a first evaluation unit configured to acquire a scene ID list including a first scene relevance between the first image information and the scene information by referencing the scene model database; [0034] At step s10, using the received TV program identifier and scene identifier, the location-identification module 30 determines the location corresponding to the scene 8, for instance the location at which the scene 8 in the TV program 2 takes place or the location referred to in scene dialog.  For example, if, during the scene 8, the action scene identifiers, the location-identification module 30 identifies that specific airport.  This identification of the scene location may be performed in any appropriate way, for example, using a look-up table (e.g., a look-up table stored on the location-identification module 30 or accessible by the location-identification module 30 via the Internet 24) that matches TV program and scene identifiers to locations.”) 
Aizawa (US patent Publication: 2011/0222832) teaches, a first creating unit configured to create a scene name list corresponding to the scene ID list; (Paragraph {0083] teaches scene list  with corresponding identification).
The combination of prior arts fails to expressly teach as a whole the limitations, a second acquiring unit configured to acquire target information from the user terminal, the target information containing a set of second image information and a first scene ID corresponding to a scene name selected from the scene name list; a content model database configured to store past target information containing a set of past second image information acquired in advance and a scene ID, a reference ID that is associated with the past target information and corresponds to the content, and a content relevance having at least three or more levels between the past target information and the reference ID; a second evaluation unit configured to acquire a reference ID list including a first content relevance between the target information and the reference ID by referencing the content model database; a second creating unit configured to create a reference summary list corresponding to the reference ID list; a third acquiring unit configured to acquire a first reference ID selected from the reference 
Therefore claim 1 is allowable.

Claim 9 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 9 is also allowed for the same reason of allowance foe claim 1.
Claims 2-8 and 1-20 are also allowed by virtue of dependency.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616